 

Exhibit 10.3

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Third Amendment to Employment Agreement (“Third Amendment”), effective as
of April 14, 2016 (the “Effective Date”) is entered into by and between ArQule,
Inc., a Delaware corporation (the “Company”) with its principal offices at One
Wall Street, Burlington, Massachusetts 01803, and Brian Schwartz (“Executive”).
The purpose of this Third Amendment is to amend the employment agreement dated
as of June 17, 2008 between the Company and Executive, as previously amended by
an agreement effective as of February 23, 2012 (the “First Amendment”) and as
further amended by an agreement effective as of March 8, 2013 (the “Second
Amendment”); the employment agreement as so amended is hereinafter referred to
as the “Employment Agreement”). Capitalized terms used but not defined in this
Third Amendment shall have the meanings ascribed to them in the Employment
Agreement.

 

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Company and Executive (collectively, the
“Parties”) hereby agree as follows:

 

1Term of Employment. Section 1 of the Employment Agreement, as amended, is
hereby amended and replaced in its entirety with the following:

 

“The Company hereby agrees to continue to employ Executive, and Executive hereby
accepts such continued employment with the Company, upon the terms and subject
to the conditions set forth in the Employment Agreement. The Parties agree that
the employment term shall continue through December 31, 2018, unless earlier
terminated in accordance with the provisions of Section 5 of the Employment
Agreement (the “Employment Term”).”

 

2Entire Understanding. This Third Amendment constitutes the entire understanding
and agreement between the Parties regarding the subject matter hereof and
supersedes all prior agreements, written or oral, with respect to the subject
matter hereof, except that, other than as explicitly modified by the terms of
this Third Amendment, the Employment Agreement shall remain in full force and
effect in accordance with its provisions. This Third Amendment shall be
incorporated into the Employment Agreement as an additional provision thereto.

 

3Governing Law. This Third Amendment shall be governed by and construed and
enforced in accordance with the law (other than the law governing conflict of
law questions) of the Commonwealth of Massachusetts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Amendment as of the date set forth above.

 

ARQULE, INC.   EXECUTIVE           By: /s/ Paolo Pucci   By: /s/ Brian Schwartz
Name: Paolo Pucci   Name:  Brian Schwartz Title: Chief Executive Officer      

 

 

